Citation Nr: 0205333	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  92-04 097	)	DATE
	)
	)          

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability.

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for a psychiatric 
disability.

4.  Entitlement to service connection for left shoulder 
disability.

5.  Entitlement to service connection for right leg 
disability.

6.  Entitlement to service connection for residuals of a 
chest injury.

7.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
residuals of a low back injury.

8.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
residuals of a head injury.

9.  Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for 
residuals of a mouth injury.


REPRESENTATION

Appellant represented by:	Milton G. Kimpson, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1966.  The record indicates that the veteran served in the 
Army Reserve from 1966 to 1970, served in the Army National 
Guard from 1972 to 1978, again entered the Army Reserves in 
January 1978, and was separated from the Army Reserve in 
January 1981.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

In July 1999, the Board issued a decision denying the 
veteran's claims.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a February 2001 Order, the Court granted a 
motion by the Secretary to vacate the July 1999 decision.  
The February 2001 Order remanded the veteran's claims to the 
Board for readjudication.  Following the vacated July 1999 
Board decision, the veteran submitted additional medical 
evidence, as well as a waiver of RO review.


FINDINGS OF FACT

1.  The veteran did not develop a chronic cervical spine 
disability as a result of service.

2.  The veteran did not develop arthritis within a year of 
discharge from service and he did not develop arthritis as a 
result of service.

3.  The veteran did not develop a psychosis within a year of 
discharge from service and he did not develop a chronic 
acquired psychiatric disorder as a result of service.

4.  The veteran did not develop a chronic left shoulder 
disability as a result of service.

5.  The veteran did not develop a chronic right leg 
disability as a result of service.

6.  The veteran did not develop chronic residuals of a chest 
injury as a result of service.

7.  An August 1990 Board decision denied service connection 
for residuals of low back, head and mouth injuries.

8.  The evidence added to the record since the August 1990 
Board decision denying service connection for residuals of a 
low back injury is duplicative or cumulative of evidence 
previously of record and is not so significant, when viewed 
in conjunction with the evidence previously of record, that 
it must be considered in order to fairly decide the merits of 
the claim.

9.  The evidence added to the record since the August 1990 
Board decision denying service connection for residuals of a 
head injury is duplicative or cumulative of evidence 
previously of record and is not so significant, when viewed 
in conjunction with the evidence previously of record, that 
it must be considered in order to fairly decide the merits of 
the claim.

10.  The evidence added to the record since the August 1990 
Board decision denying service connection for residuals of a 
mouth injury is duplicative or cumulative of evidence 
previously of record and is not so significant, when viewed 
in conjunction with the evidence previously of record, that 
it must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  A chronic cervical spine disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).

2.  Arthritis was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

3.  An acquired psychiatric disability was not incurred in or 
aggravated by active service, nor may a psychosis be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).

4.  A chronic left shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303.

5.  A chronic right leg disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303.

6.  Residuals of a chest injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

7.  The August 1990 Board decision which denied service 
connection for residuals of a low back injury is final, and 
new and material evidence has not been received to reopen the 
veteran's claim for that benefit.  38 U.S.C.A. §§ 5108, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §3.156(a) (2001).

8.  The August 1990 Board decision which denied service 
connection for residuals of a head injury is final, and new 
and material evidence has not been received to reopen the 
veteran's claim for that benefit.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156(a).

9.  The August 1990 Board decision which denied service 
connection for residuals of a mouth injury is final, and new 
and material evidence has not been received to reopen the 
veteran's claim for that benefit.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claims.  The Board concludes that the discussions in the 
rating decisions, the statement of the case (SOC), the 
supplemental statements of the case (SSOC), and letters sent 
to the veteran informed him of the information and evidence 
needed to substantiate the claims and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable laws and regulations in the SOC.  The VA 
has no outstanding duty to inform.

In February 1997, the Board attempted to obtain additional 
medical evidence from private physicians, a private hospital, 
and from Elmendorf Air Force Base Hospital.  The RO received 
replies from each of its development letters indicating that 
none of the veteran's medical records were available.  The 
veteran was informed that these records were not obtainable 
in a December 1997 SSOC.  The Board is unaware of any 
additional relevant evidence that is available and the 
veteran has not indicated that there is any additional 
obtainable relevant evidence.  The Board concludes that all 
reasonable efforts have been made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  In the circumstances of this case, a 
remand to have the RO apply the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran are to be avoided).  The VA has satisfied its 
obligation to notify and assist the veteran in this case.  
Further development and further expending of VA resources is 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the veteran in proceeding to 
consider the matters before the Board.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Service medical records from Elmendorf Air Force Hospital 
indicate that in October 1965 the veteran was thrown from a 
car in an auto accident.  The veteran complained of pain on 
the left side of the chest, backache, and pain in the right 
leg.  X-rays of the veteran's cervical spine, left humerus 
and shoulder, and chest and ribs were within normal limits.  
The veteran was noted to have a small laceration on the right 
parietal area of the scalp.  The radiologist noted that a 
satisfactory lateral view of the cervical spine could not be 
obtained and that the inferior two cervical vertebral bodies 
were not seen.  No abnormalities were seen on the portions of 
the spine examined.  The diagnosis was mild contusion to the 
left chest.  In April 1966, the veteran complained of a sore 
left shoulder after falling while running.  X-rays of the 
left shoulder were negative.

The May 1966 separation examination report indicates that the 
veteran was normal to clinical evaluation.  On his May 1966 
separation examination report of medical history, the veteran 
complained only of swollen or painful joints.  The examiner 
noted that the veteran had injured his left shoulder playing 
football two weeks previously, and that there were no 
sequelae.  The veteran described bleeding for several days 
after having teeth pulled.  The examiner, from the veteran's 
description, did not think that the bleeding was excessive.  
The examiner further noted that the veteran had been involved 
in an auto accident in October 1965 at which time he received 
a chest wall contusion.  He further noted that the veteran 
had recovered without any sequelae.

The report of an August 1972 National Guard enlistment 
examination reveals that the veteran was normal on clinical 
evaluation.  The veteran's August 1972 report of medical 
history is negative for any complaints.

A May 1976 examination report for enlistment into the 
National Guard indicates the veteran was normal on clinical 
evaluation, with no defects or diagnoses summarized.  On his 
May 1976 report of medical history, the veteran denied 
swollen or painful joints, recurrent back pain, severe tooth 
or gum trouble, pain or pressure in the chest, painful or 
trick shoulder or elbow, and nervous trouble.  June 1976 
service medical records from the veteran's National Guard 
duty indicate that the veteran complained of muscle twitching 
in the back of the neck, headaches, and left scapular pain.  
On physical examination, the veteran's neck was supple.

The earliest post service private medical records are dated 
in December 1979.  These records indicate that in November 
1979 the veteran was in a severe car accident that resulted 
in two people being killed.  The veteran was thrown forward 
striking his face against the windshield or dashboard.  This 
resulted in contusion of the veteran's neck and back and both 
wrist areas.  The examiner noted that the veteran had seen a 
dentist regarding cracked teeth and had been followed by his 
family physician for his neck and back problems.  The 
diagnosis was recent severe auto accident with primarily soft 
tissue injuries to neck and low back, with probably some 
stripping of the anterior longitudinal ligament of the lower 
cervical, opposite C-6 and C-7 level, with calcification, 
plus fracture of the styloid process of radius of the right 
wrist with some persisting stiffness.  

Private medical records from various providers dated from 
December 1979 to May 1986 reveal continued complaints and 
treatment for residuals of the November 1979 auto accident.  
The impressions included depression, hypochondriasis, post-
traumatic injury with chronic pain (possible degenerative 
joint disease), headaches, arthralgia, psychosomatic 
disorder, and cervical spondylosis.  The examiners noted that 
the veteran related these disabilities to his 1979 motor 
vehicle accident.  

On VA examination in March 1985, the examiner found no 
abnormalities of the veteran's head, face and neck.  The 
veteran reported being in a motor vehicle accident in 1979, 
which he claimed resulted in injury to the shoulders, and to 
the cervical and lumbosacral spine.  The veteran presented 
with a variety of undetermined complaints, with no objective 
clinical findings.  X-rays revealed a normal chest, and 
normal alignment and curvature of the cervical vertebrae.  
There were moderate osteophytic formations along the course 
of the anterior longitudinal ligament, and the disc spaces 
were maintained.  The study was otherwise unremarkable.  A 
special VA neuropsychiatric examination resulted in a 
diagnosis of dependent personality disorder.

VA records in early 1986 show that the veteran developed a 
large lipoma in the left shoulder and that the lipoma was 
removed in May 1986.

The veteran testified at a personal hearing before RO hearing 
officers in September 1986.  He asserted that he was 
unemployable due to injuries he received in the 1979 auto 
accident.  

The veteran was afforded a VA examination in December 1986.  
The examination revealed no abnormalities of the head, face 
and neck, or musculoskeletal system.  The veteran had no 
musculoskeletal complaints and there were no musculoskeletal 
findings.  A radiographic examination of the veteran's chest 
was normal.  A special VA psychiatric examination resulted in 
a diagnosis of dependent personality.

In letters to VA prior to April 1987 the veteran attributed 
all of his disabilities to his November 1979 motor vehicle 
accident.  The veteran first claimed to have disability 
residuals of his inservice 1965 auto accident in an April 
1987 letter to the RO.  The veteran reported that in 1965 he 
was ejected from the car and received injuries such as cuts 
to the head, back injuries and broken teeth.  The veteran 
asserted that he had been hospitalized for three days.  He 
reported that he was later treated for the damage done to his 
teeth.  The veteran asserted that he had been told by a 
physician at that time that he would always have back 
problems because of those injuries.  

On special VA orthopedic examination in December 1988, the 
veteran had no complaints and there were no clinical 
findings.  The veteran claimed to have a scar in the 
occipital area, but there was no clinical evidence of a scar.  
X-rays of the cervical spine revealed calcification along the 
anterior longitudinal ligament at all levels from C2 through 
C7, with moderate hydrotrophic degenerative changes of the 
anterior margins of the vertebral bodies.  The disc spaces 
were maintained and the study was otherwise non-remarkable.  
Other X-ray examinations revealed a normal chest, and normal 
mastoids, with no evidence of fractures or infection.  The 
diagnoses included no evidence of residuals of a contusion of 
the chest wall, and no evidence of residuals of a head injury 
in 1965.

A February 1989 radiographic examination of the mastoids 
revealed some degree of sclerosis which, according to the 
report, might be normal, or less likely, might indicate mild 
chronic mastoiditis.  No old fracture was recognized.

In October 1989, the veteran testified at a personal hearing 
that he had been in a motor vehicle accident in 1965.  He 
stated that the injuries required stitches to the head and 
resulted in headaches that could still last from two to three 
days.  The veteran asserted that before separation, he was 
told not to claim service connection as he was planning on 
applying for education benefits.  He stated that he was 
treated by a Dr. Herman Denny within twelve months of 
separation.  The veteran reported that because the doctor was 
deceased, records of such treatment were unavailable. In 
addition, the veteran stated that he broke some teeth in the 
1965 accident, with the result that his lower mouth was still 
sore due to little bumps.  He was unsure if he was treated 
for mouth injuries within twelve months of service.  He noted 
that in 1979, he was in another motor vehicle accident, 
during which he incurred minor injuries to the cervical spine 
and mouth along with mild sciatic tenderness.  He believed 
that the cause of his current problems was the 1965 motor 
vehicle accident during active duty, because when treated for 
his 1979 injuries, doctors told him that he had prior wounds.

In a decision dated in August 1990, the Board denied service 
connection for residuals of a back injury, for residuals of a 
head injury and for residuals of dental trauma.  The Board 
noted that no back disability was noted on discharge from 
service and that there were no complaints of back pain 
following service until after the 1979 auto accident.  The 
Board also pointed out that according to the report of the 
December 1988 VA examination, the veteran had no residuals of 
a 1965 head injury.  In addition, the veteran's service 
medical records were negative for dental treatment.  It was 
noted that the veteran injured his teeth in a motor vehicle 
accident in 1979, requiring dental treatment.  The veteran 
did not appeal the Board's decision and it became final.

The veteran was provided a VA spine examination in June 1991.  
Physical examination of the cervical spine was normal and 
there was no evidence of neurological complaints or objective 
clinical findings of pain.  The diagnosis was residuals of 
injury to the cervical spine, with no clinical findings on 
examination.

The report of a June 1991 VA orthopedic examination reveals 
that all of the veteran's joints, including the spine, were 
considered normal with normal range of active and passive 
motion, no swelling and no visible deformity.  No diagnosis 
was provided.

The report of a June 1991 VA psychiatric examination reveals 
that the veteran complained of headaches, physical problems 
and mild depression.  The veteran was fully oriented and 
throughout the examination he did not appear depressed or 
anxious.  Examination resulted in no finding of an Axis I 
diagnosis.  The Axis II diagnosis was personality disorder 
characterized by dependent, avoidant and paranoid traits.  
The examiner further commented that the veteran had no 
outstanding psychiatric symptoms, and that it was possible 
that many of his physical complaints were exaggerated or 
based on emotional factors and not physical factors.  The 
examiner noted that the veteran's problems appeared 
longstanding and related to his personality.

Correspondence and attachments from the South Carolina 
Department of Mental Health dated in June 1992 provide that 
the veteran had been an occasional patient since 1984 and had 
most recently been referred there for treatment of 
depression, in December 1991.  The veteran's psychiatric 
symptoms indicated a diagnosis of dysthymia.  His thoughts 
focused on his physical complaints, his doctors' inability to 
diagnose or treat his complaints, and his daily limitations 
and restrictions secondary to pain.

A private psychiatric examination conducted in October 1993 
at the request of the South Carolina Department of Disability 
resulted in an Axis I diagnosis of adjustment disorder with 
depressed mood.

In January and August 1992, at various times in 1993, in 
September 1995, and in February, April and October 1996, the 
veteran complained to VA examiners of left shoulder and right 
hip pain.  He was variously assessed with or treated for 
degenerative joint disease, bursitis, adhesive capsulitis of 
the left shoulder, and a sebaceous cyst of the left scapular 
region.

The veteran testified at a personal hearing in May 1996, 
during which it was asserted that additional records from 
Elmendorf Air Force Base existed that had not been obtained.  
It was also asserted that the veteran was treated by the late 
Dr. H.B.D., of Bishopville, South Carolina, in 1966 for head 
and back pain.  The veteran testified that he broke two of 
his upper teeth in the 1965 motor vehicle accident, as well 
as incurring right leg pain from the heel upward.  He 
reportedly later injured his left shoulder while playing flag 
football, which resulted in two to three weeks of weakness.  
He asserted that he developed post-traumatic arthritis of the 
spine, right heel, right leg, right knee, left shoulder, left 
elbow and left wrist due to the 1965 motor vehicle accident.  
He said that he had been treated for depression two or three 
times while in the military, and had been depressed after 
service.  

In connection with a January 1997 remand, the veteran was 
requested to provide additional names and addresses of 
private health care providers.  In January 1997, the veteran 
provided several names and addresses of post-service 
physicians.  These included a Dr. L. D. with an address of 
South Main Street, Bishopville, South Carolina.  The veteran 
claimed that this doctor had provided treatment in 1966, 
within twelve months of the veteran's discharge, for pains of 
the head, neck, back and hip.

Based on the veteran's responses, attempts were made to 
obtain additional private medical records.  Correspondence 
received in February 1997 from the widow of a Dr. L. D. of 
South Main Street, Bishopville, South Carolina, provided that 
her late husband's records did not go back thirty years.  
Correspondence received in February 1997 from the office of a 
Dr. R. D. G. provided that Dr. R. D. G. was deceased, that 
his records were kept for only ten years, and that no records 
were available for the veteran.  Correspondence received in 
March 1997 from the Tuomy Regional Medical Center provided 
that no records were found for the veteran.  Correspondence 
received from a Dr. M. E. D. in March 1997 indicated that 
there were no records for the veteran.  Correspondence from 
Elmendorf Air Force Base received in March and July 1997 
indicated that no additional records were available.  The 
veteran was informed of these responses in a December 1997 
SSOC.

A VA examiner reviewed the veteran's claims file in August 
1997.  The examiner recounted the veteran's military medical 
history, as well as his post-service 1979 motor vehicle 
accident.  The examiner noted that records of private 
treatment following the 1979 motor vehicle accident were 
unavailable.  The VA examiner stated that there were no 
manifestations of the veteran's current symptoms within one 
year of his separation from active duty.

The report of private surgical treatment in August and 
September 1997 reveals that the veteran underwent treatment 
for rotator tear of the left shoulder, and hypertrophic 
arthritis of the acromioclavicular joint, with hypertrophy of 
the distal clavicle, causing erosion of the rotator cuff.  
These records do not indicate the etiology of the veteran's 
diagnoses.

In December 1997, lay statements were received from the 
veteran's sister and several friends asserting that the 
veteran currently had a bad back, shoulder pain and swelling 
and joint pain.  They noted that after service, the veteran 
was different mentally, he was withdrawn, anti-social and 
depressed, and many people around him thought that he was 
insane.  One of the friends stated that after the veteran's 
active duty he heard the veteran complain of pains in the 
back, hip and head.  The friend suggested that the veteran 
had arthritis due to exposure to cold while on active duty.

Medical records from the Tuomey Regional Medical Center dated 
in June 1998 show treatment for an apparent diverticular 
bleed.

VA outpatient mental health records dated from May to July 
2000 show diagnoses of depressive disorder.

In a statement received from the veteran in September 2000, 
the veteran claimed that he had post-traumatic stress 
disorder due to the car accident he experienced in service in 
1965.

November and December 2000 physical therapy records from the 
Medical University of South Carolina show treatment for 
benign paroxysmal postural vertigo.

In December 2000, lay statements were received from the 
veteran's mother, brother, and two friends asserting that the 
veteran currently had a head injury, a back injury, a neck 
injury, a hip injury and a mouth injury, which were all due 
to an auto accident in service.  They stated that the veteran 
had not had any physical or mental problems prior to service.

The veteran submitted VA treatment records dated from 
December 1985 to July 2000.  These records show treatment for 
numerous disabilities, including chronic pain in the hip, 
shoulders, back and right foot.  These records also show 
treatment for depression and anxiety.  

A veteran with active service may be granted service 
connection for disease or disability when the evidence 
reflects that the disease or disability was either incurred 
in or aggravated by active military service.  38 U.S.C.A. § 
1110, 1131; 38 C.F.R. § 3.303, 3.304.

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within a year from the date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of the disease during the period of service, but 
this presumption is rebuttable by affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307, 3.309.

A.  Entitlement to service connection for cervical spine 
disability, arthritis, a psychiatric disability, left 
shoulder disability, right leg disability, and residuals of a 
chest injury.

The veteran's service medical records do include evidence of 
a left shoulder injury and of a chest contusion.  These 
records also show complaints of backache and right leg pain 
following the October 1965 auto accident.  However, the 
service medical records do not show that these injuries 
resulted in chronic disability.  When the veteran was 
examined for discharge from service in May 1966, the examiner 
specifically stated that the veteran had no sequelae from the 
car accident and no sequelae from a football injury to the 
left shoulder.  Nor were any disabilities residual of the 
veteran's active service, shown on August 1972 or May 1976 
examinations for the National Guard.  Furthermore, prior to 
April 1987, the veteran himself attributed all his 
disabilities to his 1979 post service auto accident.  None of 
the medical evidence of record shows any nexus or link 
between the veteran's current cervical spine, arthritis, 
psychiatric, left shoulder, right leg, or chest complaints to 
any of the injuries the veteran incurred during his active 
duty.  Nor is there competent medical evidence that the 
veteran suffered from arthritis to a compensable degree 
within one year of service.

The veteran has claimed that he has post-traumatic stress 
disorder as a result of service.  A review of the claims file 
indicates that the veteran has never received a medical 
diagnosis of post-traumatic stress disorder.  The Board notes 
that one of the conditions for service connection for post-
traumatic stress disorder is a medical diagnosis of that 
disability.  38 C.F.R. § 3.304(f) (2001).

The veteran, his family, and his friends maintain that the 
veteran's current cervical spine, arthritis, psychiatric, 
left shoulder, right leg, and chest complaints reflect 
disabilities which are the result of injuries incurred during 
the veteran's active duty.  However, as lay persons they are 
not competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Accordingly, their 
own assertions do not constitute the required medical 
evidence of a nexus between the veteran's claims for service 
connection for a cervical spine disability, arthritis, a 
psychiatric disability, a left shoulder disability, a right 
leg disability, or residuals of a chest injury and service.  

Since there is no competent medical evidence indicating that 
the veteran has a cervical spine disability, arthritis, a 
psychiatric disability, a left shoulder disability, a right 
leg disability, or residuals of a chest injury due to the 
auto accident in service, or to any other incident of 
service, service connection for these disabilities is not 
warranted.


B.  Whether new and material evidence has been submitted to 
reopen claims for service connection for residuals of a low 
back injury, for residuals of a head injury, and for 
residuals of a mouth injury.

The August 1990 Board decision denied the veteran's claims 
for service connection for residuals of a low back injury, 
for residuals of a head injury, and for residuals of a mouth 
injury, and the decision is final.  See 38 U.S.C.A. § 7104.

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.  "New and material evidence" means 
evidence not previously submitted to agency decisionmakers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The evidence added to the record since the August 1990 Board 
decision pertaining to the veteran's claims for service 
connection for residuals of low back, head and mouth injuries 
consists of his May 1996 hearing testimony, the veteran's 
statements, lay statements from his family and friends 
submitted in December 1997 and December 2000, and various VA 
and private medical records.  Although these items are new in 
that they were not previously of record, they are not 
material to the veteran's claims for service connection for 
residuals of low back, head or mouth injuries.  They do not 
address what was missing at the time of the August 1990 Board 
decision, even when considered with the record as a whole.  
What was missing at the time of the August 1990 Board 
decision was competent (medical) evidence that the veteran 
injured his low back, head or mouth while on active duty, and 
had current chronic residuals of such injuries related to his 
active service.

The evidence received since the August 1990 Board decision 
does not provide such evidence.  The medical evidence since 
the August 1990 Board decision confirms that the veteran has 
low back, head and mouth complaints and disability, however, 
such was of record prior to August 1990.  None of the newly 
submitted medical evidence indicates that the veteran has 
current chronic disabilities of the low back, head or mouth 
related to his active service.  Accordingly, the Board finds 
that the newly submitted medical evidence is merely 
cumulative and is not material to the veteran's claims.  
While the veteran's testimony, his statements, and the lay 
statements from the veteran's friends and family are new, 
these statements are not considered competent medical 
evidence.  Lay assertions of medical causation cannot serve 
as the predicate to reopen a claim under 38 U.S.C.A. § 5108.  
Moray v. Brown, 5 Vet. App. 211, 214 (1993).  Consequently, 
the assertions of the veteran's friends and family are not 
material and do not warrant reopening of the veteran's 
claims.  In light of the above, the Board concludes that the 
newly submitted evidence is not material so as to warrant 
reopening the previously denied claims for service connection 
for residuals of low back, head and mouth injuries.



ORDER

Entitlement to service connection for cervical spine 
disability is denied.

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for a psychiatric 
disability is denied.

Entitlement to service connection for left shoulder 
disability is denied.

Entitlement to service connection for right leg disability is 
denied.

Entitlement to service connection for residuals of a chest 
injury is denied.

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for residuals 
of a low back injury is denied.

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for residuals 
of a head injury is denied.

New and material evidence not having been submitted, the 
appeal to reopen a claim for service connection for residuals 
of a mouth injury is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

